Case: 1:19-cv-00222-GHD-RP Doc #: 48 Filed: 12/14/20 1 of 13 PagelD #: 573

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

ABERDEEN DIVISION
TASHAL SHIELDS, INDIVIDUALLY AND
ON BEHALF OF ALL OTHERS
SIMILARLY SITUATED PLAINTIFFS
v. CIVIL ACTION NO, 1:19-CV-00222-GHD-RP

METROPOLITAN PROPERTY AND
CASUALTY INSURANCE COMPANY DEFENDANT

OPINION DENYING DEFENDANT’S MOTION TO DISMISS AND MOTION TO STRIKE
AND LIFTING STAY OF PROCEEDINGS

Presently before the Court in this putative class action insurance dispute is the Defendant’s
Amended Motion to Dismiss pursuant to Rule 12 (b)(1), 12(b)(2), 12(b)(6), and 12(h)G) of the
Federal Rules of Civil Procedure [15, 26] and the Defendant’s motion to strike non-Mississippi
class action allegations [28]. Upon due consideration and as set forth below, the Court finds that
the motions should be denied. Further, the Court shall lift the stay of proceedings that was
previously entered in this matter [20, 25].

I. Factual and Procedural Background

The Plaintiff, Tashal Shields, maintains a residence in Corinth, Mississippi. [First
Amended Class Action Complaint, Doc. No. 23, at 1]. insured the residence under a Homeowners
Policy, No. 0720848000, written by the Defendant Metropolitan Property and Casualty Insurance
Company, and paid the requisite annual premiums for the coverage. [Jd. at 2-3]. The policy
provides, inter alia, that payment for covered loss may be for “Actual Cash Value,” (“ACV”),
which may include a deduction for depreciation of certain costs. [/d. at 3].

In April 2017, while insured under the policy, Plaintiffs residence suffered direct physical

damage by a covered named peril. [/d.] The Plaintiff promptly notified the Defendant of the loss
Case: 1:19-cv-00222-GHD-RP Doc #: 48 Filed: 12/14/20 2 of 13 PagelD #: 574

and made a claim under the insurance policy. [/d.] The Defendant inspected the Plaintiff's
residence and determined that the loss was covered under the insurance policy. [/d.]

On April 19, 2017, the Defendant notified the Plaintiff that the payment she was receiving
was the ACV as calculated by Defendant. [/d. at 3-4]. In calculating the Plaintiffs ACV payment,
the Defendant deducted depreciation from the replacement cost value (RCV).! [Jd.] The Plaintiff
alleges that Defendant’s method of calculating the ACV resulted in a payment amount that is lower
than the amount Plaintiff should have received under the Policy. [/d. at 4]. The Plaintiff argues
that Defendant, in calculating the ACV, depreciated costs associated with labor; the Plaintiff
asserts that labor should not be depreciated because it does not depreciate in value over time and
because the policy language is ambiguous regarding the depreciation of labor costs. [/d. at 4-5].
Based on Defendant’s alleged practice of depreciating labor costs, the Plaintiff avers that her ACV
payment was less than the amount she was entitled to receive under the policy, and that the
Defendant thus breached its obligations under the policy.

The Plaintiff filed her Complaint in this matter on December 9, 2019 [1]; she then filed an
Amended Complaint on April 1, 2020 [23]. In the Amended Complaint, the Plaintiff alleges that
the Defendant breached its contractual duty to pay Plaintiff and members of the proposed class the
true ACV of their claims by wrongfully depreciating labor costs (Count I); the Plaintiff also seeks
a declaratory judgment decreeing that the policy, as written, prohibits the Defendant from
depreciating labor costs when calculating losses and ACV (Count II). Pursuant to Federal Rule of

Civil Procedure 12(b)(6), the Defendant now moves to dismiss Plaintiff's entire complaint.

 

| The Defendant calculated that the Replacement Cost Value of the Plaintiff’s property was $25,997.19; it
reduced the value by $4,041.83 for depreciation. [/d. at 4].

2
Case: 1:19-cv-00222-GHD-RP Doc #: 48 Filed: 12/14/20 3 of 13 PagelD #: 575

Il. Standards for Dismissal

Under Rules 12(b)(1) and 12(h)(3), if the Court lacks subject matter jurisdiction to
adjudicate one or more of the Plaintiff's claims because the Plaintiff lacks standing, those claims
must be dismissed. Harold H. Huggins Realty, Inc., v. FNC, Inc., 634 F.3d 787, 795, n.2 (Sth Cir.
2011). In analyzing a motion to dismiss under Rule 12(b){1) or 12(h)(3), the court must accept as
true the allegations set forth in the complaint. Crane v. Johnson, 783 F.3d 244, 250-51 (Sth Cir.
2015).

Under Rule 12(b)(2), when a non-resident defendant moves to dismiss for lack of personal
jurisdiction, the plaintiff bears the burden of demonstrating that the Court possesses personal
jurisdiction over the defendant. Thompson v. Chrysler Motors Corp., 755 F.2d 1162, 1165 (Sth
Cir. 1985). In determining whether a prima facie case for personal jurisdiction has been
established, the allegations of the complaint, unless controverted by opposing affidavits, must be
taken as true and all conflicts in the facts must be resolved in favor of the plaintiff. /d.

When deciding a Rule 12(b)(6) motion to dismiss, the Court is limited to the allegations
set forth in the complaint and any documents attached to the complaint. Walker v. Webco Indus.,
Inc., 562 F. App’x 215, 216-17 (Sth Cir. 2014) (citing Kennedy v. Chase Manhattan Bank USA,
NA, 369 F.3d 833, 839 (Sth Cir. 2004)). On a motion to dismiss filed pursuant to Rule 12(b)(6),
the Court accepts all weil-pleaded facts in the complaint as true and views those facts in the light
most favorable to the Plaintiff. Randall D. Wolcott, M.D., P.A. v. Sebelius, 635 F.3d 757, 763 (5th
Cir. 2011). “[A plaintiff's] complaint therefore ‘must contain sufficient factual matter, accepted
as true, to state a claim to relief that is plausible on its face.’” Phillips v. City of Dallas, Tex., 781
F.3d 772, 775-76 (Sth Cir. 2015) (quoting Ashcroft v. Igbal, 556 U.S. 662, 678, 129 S. Ct. 1937,

173 L. Ed. 2d 868 (2009).
Case: 1:19-cv-00222-GHD-RP Doc #: 48 Filed: 12/14/20 4 of 13 PagelD #: 576

A claim is facially plausible when the pleaded factual content “allows the court to draw the
reasonable inference that the defendant is liable for the misconduct alleged.” Jgbal, 556 U.S. at
678, 129 S. Ct. 1937 (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556, 127 S. Ct. 1955, 167
L. Ed. 2d 929 (2007)). “[P]laintiffs must allege facts that support the elements of the cause of
action in order to make out a valid claim.” Webb v. Morella, 522 F. App’x 238, 241 (5th Cir.
2013) (quoting City of Clinton, Ark. v. Pilgrim’s Pride Corp., 632 F.3d 148, 152-53 (Sth Cir. 2010)
(internal quotation marks omitted)). “[C]onclusory allegations or legal conclusions masquerading
as factual conclusions will not suffice to prevent a motion to dismiss.” /d. (quoting Fernandez—
Montes v. Allied Pilots Ass’n, 987 F.2d 278, 284 (Sth Cir. 1993) (internal quotation marks
omitted)). “Dismissal is appropriate when the plaintiff has not alleged ‘enough facts to state a
claim to relief that is plausible on its face’ and has failed to ‘raise a right to relief above the
speculative level.’” Emesowum v. Houston Police Dep’t, 561 F. App’x 372, 372 (Sth Cir. 2014)
(quoting Twombly, 550 US. at 555, 570, 127 S. Ct. 1955).

I. Analysis?

A. Defendant’s Motion to Dismiss Under Rules 12(b)(1), 12(b)(2), and 12(h)(3)

 

The Defendant first moves to dismiss the Plaintiff's complaint on the basis of standing,
pursuant to Rules 12(b)(1) and 12(h)(3). In essence, the Defendant argues that the Plaintiff, who
is a putative class representative, lacks Article III standing to bring claims as a class representative

on behalf of non-Mississippi resident putative class members under the laws of states in which she

 

2 The asserted basis for federal jurisdiction in this matter is 28 U.S.C. § 1332(d), known as the Class Action
Fairness Act (“CAFA”). [Doc. 23, at 2]. Because CAFA is based on diversity jurisdiction, courts apply the substantive
law of the forum state. Audler v. CBC Innovis, Inc., 519 F.3d 239, 248 (Sth Cir. 2008). Under Mississippi law, a
breach of contract claim requires a showing of “(1) ‘the existence of a valid and binding contract,’ and (2) a showing
‘that the defendant has broken, or breached it.” Maness v. K & A Enterprises of Mississippi, LLC., No. 2017-CA-
00173-SCT, 2018 WL 774010, at *8 (Miss. Feb. 8, 2018) (citing Bus. Comme’ns, Inc. v. Banks, 90 So. 3d 1221, 1224
(Miss. 2012)).
Case: 1:19-cv-00222-GHD-RP Doc #: 48 Filed: 12/14/20 5 of 13 PagelD #: 577

does not reside. This argument has been rejected by district courts in the Fifth Circuit as well as
elsewhere. See, e.g., Dragoslavic v. Ace Hardware Corp., 274 F. Supp. 3d 578, 585 (E.D. Tex.
2017) (holding that fact putative class representative did not reside or purchase subject products
in states where putative class members resided or purchased products did not implicate class
representative’s standing to bring claims on behalf of class); Broquet v. Microsoft Corp., No. 08-
094, 2008 WL 2965074, at *2 (S.D. Tex. July 30, 2008). In short, the Defendant’s reliance on
Article III standing to challenge whether the Plaintiff can represent putative class members from
other states is misplaced — the Plaintiff alleges injury and seeks to bring claims on behalf of herself
and other purported similarly situated individuals who allegedly suffered a similar injury at the
hands of the Defendant, and the Defendant does not aver that the Plaintiff fails to possess standing
to bring her claims or claims on behalf of Mississippi resident class members. As other courts
have made clear, this situation clearly presents a case or controversy between the Plaintiff, the
putative class members, and the Defendant such that the Plaintiff possesses standing to bring these
claims on a representative basis and the Court possesses subject matter jurisdiction to adjudicate
this dispute. Langan v. Johnson & Johnson Consumer Cos., Inc., 897 F.3d 88, 96 (2nd Cir. 2018);
Morrison v. YTB Int'l, Inc., 649 F.3d 533, 536 (7th Cir. 2011); Dragoslavic, 274 F. Supp. 3d at
585. The Court expresses no opinion today on whether these claims are proper for class
certification as that determination will occur at a later date, but rather simply that the Plaintiff
possesses standing to bring the claims at this juncture. The Defendant’s motion to dismiss the
claims on this basis pursuant to Rules 12(b)(1) and 12(h)(3) is therefore denied.

Next, the Defendant argues that the Court does not possess personal jurisdiction over the
Defendant relative to the claims of the putative out-of-state class members, and that those claims

should be dismissed pursuant to Rule 12(b)(2). As with the Defendant’s argument regarding
Case: 1:19-cv-00222-GHD-RP Doc #: 48 Filed: 12/14/20 6 of 13 PagelD #: 578

standing, this argument for dismissal likewise fails. The primary case upon which the Defendant
relies, Bristol-Myers Squibb Co. v. Superior Court of California, San Francisco Cty., 137 8. Ct.
1773 (2017) dealt with the issue of a state court’s power to exercise personal jurisdiction over a
defendant relative to out-of-state plaintiffs’ claims in a single mass tort action, not a class action,
when those plaintiffs resided in other states and their claims had no connection to California. Jd.
at 1783-84. The Supreme Court specifically noted in Bristol-Myers that its decision did not address
the exercise of personal jurisdiction by federal courts, and the decision did not address class
actions, but rather mass tort actions where each individual plaintiff is named and is joined as a
plaintiff. Jd. at 1784.

For its part, the Fifth Circuit has held that it is generally premature for a defendant to seek
dismissal of nonresident putative class members’ claims on personal jurisdiction grounds before
the plaintiff has formally moved for class certification. Cruson v. Jackson Life Ins. Co., 954 F.3d
240, 250-51 (Sth Cir. 2020) (holding that “a personal jurisdiction defense as to putative non-
resident class members [is] not available” until class certification stage). District courts within the
Fifth Circuit have held likewise. See, e.g., Richmond v. National Gypsym Servs. Co., No. 18-7453,
2018 WL 5016221, at *4-*5 (E.D. La. Oct. 16, 2018) (“Bristol-Myers should not be read to bar
the exercise of jurisdiction over nonresident plaintiffs’ claims in a class action.”). In the case sub
judice, the putative class representative, Tashal Shields, resides in Mississippi and alleges harm
related to actions taken by the Defendant in Mississippi; the Defendant does not dispute that the
Court possesses personal jurisdiction over the Defendant regarding these claims and, at this
juncture, pre-class certification, only her claims are at issue. Mussat v. IOVIA, Inc., 953 F.3d 441,
444-48 (7th Cir. 2020). Thus, as the Fifth Circuit held in Cruson, the Defendant’s argument

regarding personal jurisdiction over the putative non-Mississippi residents’ claims is premature.
Case: 1:19-cv-00222-GHD-RP Doc #: 48 Filed: 12/14/20 7 of 13 PagelD #: 579

Cruson, 954 F.3d at 250-51. In contrast, the personal jurisdiction analysis propounded by the
Supreme Court in Bristol-Myers involved named and joined plaintiffs in a consolidated mass tort
action in a state court. Accordingly, as other courts have likewise held, the Court finds that the
Bristol-Myers analysis does not apply in this context. The Defendant’s motion to dismiss pursuant

to Rule 12(b)(2) is therefore denied.

B. Defendant’s Rule 12(b)(6) Motion to Dismiss Plaintiff's Claim for Breach of
Contract (Count I)

The Plaintiff asserts that the Defendant breached the parties’ contract of insurance by
depreciating the value of labor in determining the amount of the Plaintiff's ACV payment under
the policy. [Doc. 23, at 4]. Assuming the facts in the complaint are true and construing them in
the light most favorable to the Plaintiff, the Court finds that the Plaintiff has sufficiently pled a
breach of contract claim.

“Mississippi treats insurance policies as contracts, which ‘are to be enforced according to
their provisions.’” State Farm Mut. Auto. Ins. Co. v. LogistiCare Solutions, LLC., 751 F.3d 684,
688 (5th Cir. 2014) (quoting Noxubee Cnty. Sch. Dist. v. United Nat’l Ins. Co., 883 So.2d 1159,
1166 (Miss. 2004)). A contract “must be interpreted as written” only if it is “clear and
unambiguous.” State Farm Mut. Auto. Ins. Co. v. LogistiCare Solutions, LLC., 751 F.3d 684, 688
(5th Cir. 2014) (quoting U.S. Fid. & Guar. Co. of Miss. v. Martin, 998 So.2d 956, 963 (Miss.
2008)). Ambiguity exists when the “policy language is susceptible of two or more reasonable
interpretations.” Miss. Farm Bureau Cas. Ins. v. Britt, 826 So.2d 1261, 1265 (Miss. 2002). “Under
Mississippi law, ambiguous and unclear policy language must be resolved in favor of the non-
drafting party—the insured.” Noxubee Cty. Sch. Dist. v. United Nat. Ins. Co., 883 So.2d 1159,
1165 (Miss. 2004) (citing Harrison v. Alistate Ins. Co., 662 So.2d 1092, 1094 (Miss. 1995)). In

reviewing policy terms, the “terms used in the insurance policy should be understood in their plain,
Case: 1:19-cv-00222-GHD-RP Doc #: 48 Filed: 12/14/20 8 of 13 PagelD #: 580

ordinary, and popular sense rather than in a philosophical or scientific sense.” Blackledge v.
Omega Ins. Co., 740 So.2d 295, 298 (Miss. 1999). “[A] policy should be drafted to accommodate
the average person who will give its terms a general reading. An insurance policy should be strictly
construed against the insurer, and the insurer has the burden of phrasing the terms in clear
language.” Conner v. Am. Pub. Life Ins. Co., 448 F.Supp.2d 762, 766 (N.D. Miss. 2006) (quoting
Burton v. Choctaw County, 730 So.2d 1, 9 (Miss. 1997)).

In the case sub judice, as is the case in several other cases pending in various Mississippi
federal courts against several different insurers, the terms “depreciation” and “actual cash value”
are at issue. The Plaintiff argues that the terms are ambiguous because the policy fails to specify
that labor costs may be depreciated when calculating ACV; the Defendant argues that the policy
terms are unambiguous because, in Mississippi, “actual cash value” is “generally understood to
mean ‘replacement cost less depreciation,’” and Mississippi state courts have yet to specifically
interpret ACV to prohibit labor cost depreciation.

Both the Fifth Circuit Court of Appeals, in affirming a decision issued by another district
court in this state, and this Court in a previous decision, have held, however, in cases with policies
of insurance that contain language substantially similar to the one at issue here, that the term
“actual cash value,” as it relates to the depreciation of labor costs, is ambiguous and thus is

construed against the drafter of the policy, the insurer? Mitchell v. State Farm Fire & Cas. Co.,

 

3 Several courts outside of Mississippi have dealt with similar ACV questions. State courts in Minnesota,

Oklahoma, Nebraska, and Florida have found that the term “ACV” allows an insurer to depreciate labor costs. Wilcox
v. State Farm Fire & Cas. Co., 874 N.W.2d 780 (Minn. 2016); Redcorn v. State Farm Fire & Cas. Co., 55 P.3d 1017,
1021 (Okla. 2002); Henn v. Am. Family Mut. Ins. Co.,295 Neb. 859, 894 N.W.2d 179, 190 (2017); Goff'v. State Farm
Florida Ins. Co., 999 So.2d 684, 689 (Fla. Dist. Ct. App. 2008). Other courts, however, in the states of Arkansas,
Missouri, Illinois, and Kentucky have found in the opposite. Adams vy. Cameron Mut. Ins. Co., No. 2:12-cv-02173-
PKH, 2013 WL 1876660 (W.D. Ark. 2013); Riggins v. Am. Family Mut. Ins. Co., 106 F.Supp.3d 1039 (W.D. Mo.
2015); Sproull v. State Farm Fire & Cas. Co., 2015 IL App (5") 180577 (July 24, 2020); Brown v. Travelers Cas. Ins.
Co. of Am., No, 15-50, 2016 WL 1644342 (E.D. Ky. Apr. 25, 2016).
Case: 1:19-cv-00222-GHD-RP Doc #: 48 Filed: 12/14/20 9 of 13 PagelD #: 581

345 F. Supp. 3d 847, 853 (N.D. Miss. 2018), aff'd 954 F.3d 700 (Sth Cir. 2020) (affirming district
court’s ruling that term “actual cash value” was ambiguous and thus, under Mississippi law, must
be interpreted in favor of the insured in relation to the depreciation of labor); Huey v. Allstate
Vehicle and Prop. Ins. Co., No. 4:19CV153-GHD-JMV, 2020 WL 5370950, at *3 (N.D. Miss.
Sept. 8, 2020) (this Court holding that undefined term “actual cash value” is ambiguous and thus
the ambiguity must be resolved in favor of the insured); Titan Exteriors, Inc. v. Certain
Underwriters at Lloyd’s, 297 F. Supp. 3d 628 (N.D. Miss. 2018) (same). Accordingly, the Court
finds, as it did in Huey and Titan Exteriors and as the Fifth Circuit affirmed in Mitchell, that the
term “actual cash value” in the subject policy is ambiguous and can be interpreted to either include
or exclude labor cost depreciation; the Court thus resolves that ambiguity in favor of the Plaintiff,
as Mississippi law directs. Noxubee Cty. Sch. Dist., 883 So.2d at 1165.

As for the Plaintiff's specific allegations, in Count I of the Complaint, the Plaintiff sets |
forth several specific allegations regarding the Defendant’s payment of ACV, including that labor
costs were depreciated in her claim, that the policy does not permit the depreciation of labor costs,
that she was thus underpaid on her ACV claim, and that the Defendant has therefore breached its
obligations under the policy. [Doc. 23, at 3-5]. Given that the Court has found, as it has previously
held and as the Fifth Circuit recently held, that the term Actual Cash Value is ambiguous in relation
to the depreciation of labor costs in the policy, the Court finds that the Plaintiff has stated a viable
claim for breach of contract. Accordingly, the Court finds that, when viewed in the light most
favorable to the Plaintiff, the facts alleged in the Complaint regarding the breach of contract claim
against the Defendant are sufficiently pled to survive the Defendant’s Rule 12(b)(6) motion to
dismiss. The Defendant’s motion to dismiss Count I of the Complaint for breach of contract shall

therefore be denied.
Case: 1:19-cv-00222-GHD-RP Doc #: 48 Filed: 12/14/20 10 of 13 PagelD #: 582

C. Defendant’s Motion to Dismiss Plaintiff's Claim for Declaratory Relief (Count ID)

Pursuant to the Declaratory Judgment Act, this court “may declare the rights and other
legal relations of any interested party seeking such declaration.” 28 U.S.C § 2201. In Count II of
the Complaint, the Plaintiff secks a declaration that the subject insurance policy prohibits the
Defendant from depreciating labor costs in adjusting losses when calculating ACV. The
Defendant argues that declaratory relief is not proper because the Plaintiff primarily seeks
monetary damages in this matter.

The Court finds that, while the Plaintiff does seek monetary relief in relation to her claim
for breach of contract, the request for declaratory relief is broader and is thus appropriate, at this
juncture, because it seeks a declaration from the Court that the Defendant’s practice of depreciating
labor costs in calculating ACV payments is itself unlawful on an ongoing basis. Other district
courts within the Fifth Circuit have ruled likewise in similar situations. See, e.g., Verde Minerals
v. Koerner, No. 2:16-CV-199, 2017 WL 7052205, at *5 (S.D. Tex. Aug. 14, 2017) (allowing
claims to proceed for both breach of covenant and for declaratory relief when continuing duty at
issue); Trammell Crow Residential Co. v. Virginia Surety Co., 643 F. Supp. 2d 844, 856 n.15 (N.D.
Tex. 2008). In addition, Rule 57 of the Federal Rules of Civil Procedure provides that “{t]he
existence of another adequate remedy does not preclude a declaratory judgment that is otherwise
appropriate.” Fed. R. Civ. P.57. Accordingly, the Court finds that Count II of the Complaint,
which seeks a declaratory judgment that is otherwise appropriate, should not be dismissed at the
present juncture.

D. Defendant’s Motion to Strike Non-Mississippi Class Action Allegations

Finally, the Defendant moves the Court to strike the Plantiff’s non-Mississippi class action

allegations.

10
Case: 1:19-cv-00222-GHD-RP Doc #: 48 Filed: 12/14/20 11 of 13 PagelD #: 583

The Plaintiff seeks to define a putative class that includes similarly-situated Mississippi,
Kentucky, Ohio, and Tennessee policyholders [Doc. 23, at p. 6]. The Defendant, presumably
previewing its argument regarding Rule 23 class certification, seeks to strike the non-Mississippi
class allegations, on grounds that Rule 23’s prerequisites cannot be met and that differences in
each state’s substantive law and limitations period render the claims non-viable at this juncture.
For the following reasons, the Court disagrees and shall, at this juncture, permit the Plaintiff's
allegations to proceed.

First, the motion is premature. Courts disfavor early motions to strike class allegations,
except in rare circumstances that the Court finds are not present in the case sub judice. Casso’s
Wellness Store & Gym, L.L.C. vy. Spectrum Lab. Prods., Inc., No. 17-2161, 2018 WL 1377608, at
*6 (E.D. La. Mar. 19, 2018) (denying motion to strike as premature because discovery had not
commenced and plaintiff had yet to file class certification motion); Cone v. Sanitarios Lamosa
S.A. de C.V., No. 17-00001, 2017 WL 4532636, at *1 (E.D. Tex. Sept. 22, 2017) (denying motion
to strike class allegations and holding that objections are more appropriately resolved at class
certification stage of proceedings); Warnock v. State Farm Mut. Auto. Ins. Co., No. 08-01, 2009
WL 10676946, at *1 (S.D. Miss. Mar. 31, 2009) (same).

In the case sub judice, the Court finds that the principle set forth in the above-cited cases
holds true — the Defendant’s motion is simply premature. No discovery has taken place in this
matter and the Plaintiff has yet to file a motion seeking class certification. The Defendant’s
arguments regarding the Plaintiff's out-of-state class allegations are simply more appropriately
addressed at that time. For those reasons, the Court denies the Defendant’s motion to strike.

For the same reasons, the Court finds that the Defendant’s arguments regarding any

necessary conflict of laws or limitations analysis is likewise more appropriately handled at the

1]
Case: 1:19-cv-00222-GHD-RP Doc #: 48 Filed: 12/14/20 12 of 13 PagelD #: 584

class certification stage, after class discovery has taken place and the Plaintiff has definitively
moved for certification regarding her out-of-state allegations. In any event, federal courts,
including in cases involving the interpretation of actual cash value insurance provisions, have -
rejected the Defendant’s arguments and have certified multi-state class actions regarding state law
breach of contract claims. See, e.g., Jimenez v. Allstate Indem. Co., No. 07-14494, 2010 WL
3623176, at *5 (E.D. Mich. Sept. 15, 2010); Steinberg v. Nationwide Mut. Ins. Co., 224 F.R.D. 67
(E.D.N.Y. 2004) (certifying a 46-state class action involving actual cash value insurance
provisions, including plaintiffs from the states of Mississippi, Kentucky, Ohio, and Tennessee, and
favorably cited by the Fifth Circuit in Cruson). The Court therefore finds that the Defendant’s
motion to strike should be denied on this ground as well.
IV. Conclusion

For the above-stated reasons, the Court finds that the Defendant’s motion to dismiss the
Plaintiffs complaint on subject matter and personal jurisdiction grounds, as well as the
Defendant’s motion to strike the Plaintiffs non-Mississippi class allegations at this juncture,
should be denied. The Court further finds that the Plaintiff has pled sufficient facts, accepted as
true, to state a claim for relief for breach of contract that is plausible on its face; in addition, the
Court finds that the Plaintiff's claim for declaratory relief is appropriate at the present juncture.
Accordingly, the Defendant’s Amended Motion to Dismiss pursuant to Rule 12(b)(6) [15, 26] and

Motion to Strike [28] shall be denied. Further, the Court shall lift the stay of proceedings that was

12
Case: 1:19-cv-00222-GHD-RP Doc #: 48 Filed: 12/14/20 13 of 13 PagelD #: 585

previously entered in this cause [20, 25].
An order in accordance with this opinion shall issue this day.

THIS, the [ fy of December, 2020.

Man H Sassen.

 

SENIOR U.S. DISTRICT JUDGE

13
